Citation Nr: 1227933	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  08-25 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a disability associated with herbicide exposure.

2. Entitlement to service connection for soft tissue growths on both knees and around the rib cage, claimed as secondary to in-service exposure to herbicides.

3. Entitlement to service connection for hypertension, claimed as secondary to in-service exposure to herbicides.

4. Entitlement to service connection for a skin rash, claimed as secondary to in-service exposure to herbicides. 

5. Entitlement to service connection for asthma, claimed as secondary to in-service exposure to herbicides.

6. Entitlement to service connection for residuals of a broken jaw. 

7. Whether new and material evidence has been received sufficient to reopen a claim for service connection for a right ankle sprain.

8. Whether new and material evidence has been received sufficient to reopen a claim for service connection for a duodenal ulcer.

9. Entitlement to service connection for a duodenal ulcer.

10. Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine. 

11. Entitlement to service connection for a bilateral knee disability, claimed as secondary to a right ankle sprain and/or the service-connected degenerative disc disease of the lumbosacral spine. 

12. Entitlement to service connection for a sleep disorder. 

13. Entitlement to service connection for a sinus disability.

14. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Roger W. Rutherford, Attorney at Law


ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of December 2007 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran has reported that he is unable to work due to his service-connected spine disability. See generally the August 2008 claim. Such a claim has not been developed by the RO. However, in Rice v. Shinseki, 22 Vet.App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. The Veteran's claim for an increased rating is before the Board and as such, the issue is now also properly before the Board. See Rice, supra. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

As discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim of service connection for a duodenal ulcer has been received.  

The de novo claim for service connection for a duodenal ulcer, as well as the issues of service connection for a bilateral knee disability, a sleep disorder and a sinus disability; an increased rating for a lumbar spine disorder; and entitlement to TIDU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1. Exposure to herbicides, in itself, is not a disease or injury that may be considered a disability for VA purposes. 

2. The Veteran is competent to report the circumstances of his service, but his testimony regarding in-service herbicide exposure is not credible.

3. Reports from the Joint Services Records Research Center (JSRRC) and the Department of Defense constitute probative evidence that the Veteran was not exposed to Agent Orange during his active duty service.

4. The Veteran does not have a diagnosis of a disability manifested by soft tissue growths on the knees and around the rib cage.

5. The Veteran's hypertension is not etiologically related to service. 

6. The Veteran's diagnosed skin disabilities are not etiologically related to service. 

7. The Veteran's asthma is not etiologically related to service. 

8. A broken jaw was not incurred in or aggravated by any incident of military service.

9. An unappealed August 1974 rating decision denied the claim of service connection for a right ankle disability and a duodenal ulcer.

10. The evidence received since the RO's August 1974 decision does not relate to any unsubstantiated fact in the previously denied claim; and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for a right ankle disability. 

11. The evidence received since August 1974 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection, and raises a reasonable possibility of substantiating the claim of service connection for a duodenal ulcer.



CONCLUSIONS OF LAW

1. There is no probative evidence of an herbicide-related disability for VA compensation purposes. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2. A disability may not be presumed to have been incurred in active military service due to Agent Orange exposure. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3. The criteria for a grant of service connection for soft tissue growths of the knees and rib cage have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4. The criteria for a grant of service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

5. The criteria for a grant of service connection for a skin disability have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

6. The criteria for a grant of service connection for asthma have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

7. The criteria for the establishment of service connection for residuals of a broken jaw have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011). 

8. The August 1974 rating decision, which denied service connection for a right ankle disability and a duodenal ulcer, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

9. New and material evidence has not been received to reopen a claim for service connection for a right ankle disability. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2011).

10. New and material evidence has been received to reopen the claim of service connection for a duodenal ulcer. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1). 

VCAA notification letters issued by the RO in October 2007 and January 2009 explained the evidence necessary to substantiate the claims for service connection and how to reopen the previously denied claims. The letters informed the Veteran of his and VA's respective duties for obtaining evidence. The Veteran was also informed of the basis of the prior denials of service connection for a right ankle sprain and a duodenal ulcer in compliance with the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 (2006). In addition, the notice letters explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 490-491 (2006). The letters were provided prior to initial adjudication of his claims, in accordance with Pelegrini v. Principi, 18 Vet.App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet.App. 103 (2005) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VA notice letter. Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim. For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal. Therefore, there is no duty to provide additional notice in this case.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA medical treatment records, private treatment records, records from the Social Security Administration, and medical records from the Virginia Department of Corrections. 

In January 2009, the Veteran authorized VA to obtain his treatment records from the Indian Path Medical Center and the Lonesome Pine Hospital. In a July 2009 letter, the Veteran was informed that although RO has requested the identified treatment records, it was his "responsibility to see that VA receives [them]." Later that month, the Indian Path Medical Center indicated that treatment records are maintained for 10 years and the Veteran's records have been destroyed. 

In July 2009, the Lonesome Pine Hospital also indicated that there were no treatment records for the Veteran. See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.) The Veteran was notified in the August 2009 rating decision that requests for records from these treatment facilities were not successful. 

The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Under McLendon v. Nicholson, 20 Vet.App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

As discussed below, the Veteran was not exposed to Agent Orange during service. Moreover, simple exposure to herbicides during service, without a resulting disability, is not a condition for which service connection may be granted. Therefore, the first two McLendon elements have not been met with respect to the claim of service connection for a disability associated with herbicide exposure and a VA examination is not necessary.

The Veteran has also not been provided a VA examination in connection with his claims for soft tissue growths or residuals of a broken jaw; however, the record does not include any competent evidence of such disabilities. Nor are there persistent or recurrent symptoms that such disabilities exist. As discussed below, the Veteran is not competent to diagnose soft tissue growths and he has not described any residuals of his claimed broken jaw. The first McLendon element has therefore not been met for these issues and a VA examination is not necessary. 

The Veteran has argued that his hypertension, asthma, soft tissue growths, and skin rash are the result of his claimed in-service exposure to herbicides. As noted, the credible evidence of record indicates that the Veteran incurred no such exposure. Moreover, the service treatment records do not document any in-service event, injury, or disease that would satisfy the second McLendon element for these issues. In fact, the Veteran denied having ever had any broken bones, asthma, skin disorders, or high blood pressure during his separation examination.  See Curry v. Brown, 7 Vet.App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran); C.f. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). A VA examination is therefore not required prior to adjudication of these claims.

The facts surrounding these issues are different than the facts in Charles v. Principi, 16 Vet.App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus. Significantly, in this case there is no competent evidence of a current disability and/or objective evidence of in-service disease or injury for the above-mentioned disabilities. 

The record reflects that the Veteran requested a hearing before a Veterans Law Judge in a May 2010 substantive appeal. In a subsequent October 2011 VA Form 9, he indicated that he did not want a hearing.  The Board mailed the Veteran a letter requesting that he clarify whether or not he wished to have a hearing before a Veterans Law Judge in May 2012. The letter stated that he should respond within 30 days and that if he did not respond in that timeframe, "[VA] will assume that you do not want a hearing and proceed accordingly." The Veteran did not respond to the letter.

All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Merits of the Claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Savage, 10 Vet.App. at 495-96; see also Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

There must be objective indications of chronic disability, and this includes 'signs' in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period. 38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange. 38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. §§ 3.307, 3.309. However, a veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides. See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease. 38 U.S.C.A. § 1116(b)(1) (West 2002).

If a veteran was exposed to an herbicide agent during active military service, the following diseases are presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; artherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011). VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See Notice, 72 Fed. Reg. 32,395 (2007).

Notwithstanding the provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d) (2011). Although service connection is not warranted on a presumptive basis, it must be determined whether the disability is related to the Veteran's service on a direct basis.


Disability Associated with Herbicide Exposure

The Veteran seeks service connection for generalized Agent Orange exposure. However, simple exposure to Agent Orange, without a resulting disability, is not a condition for which service connection may be granted. As a result, the Veteran's claim must be denied.

In his October 2006 claim, the Veteran indicated that his health was worsening due to his in-service exposure to Agent Orange. He submitted an additional statement the following month which reported that his "claim is based upon 35 years of suffering from [a] service-connected illness (e.g., Agent Orange.)" 

The RO requested the Veteran clarify "the specific disability that resulted from [his] exposure to herbicides (Agent Orange)" in an October 2007 letter. In response, the Veteran stated that he has "3 or more of [the] symptoms" related to Agent Orange, but did not identify a specific disability. See an October 2007 statement.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims' interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). Despite a request from the RO for clarification, the Veteran has perfected an appeal seeking service connection for his claimed in-service exposure to herbicides. As noted, simple exposure to Agent Orange, without a resulting disability, is not a condition for which service connection can be granted. As a result, the Veteran's claim must be denied based on the lack of a current disability.

As the preponderance of the evidence is against the claim for service connection for a disability resulting from Agent Orange exposure, the benefit of the doubt doctrine is not for application in resolution of this aspect of the Veteran's appeal. See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet.App. 49.


Soft Tissue Growths, Hypertension, a Skin Rash, and Asthma

The Veteran has claimed that his in-service exposure to Agent Orange has resulted in soft tissue growths on the knees and around the rib cage, hypertension, a skin rash, and asthma. As the record indicates that the Veteran was not exposed to herbicides during service, and his service treatment records are negative for any treatment, complaints, or diagnoses for these disabilities, his claims must be denied. 

The law establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and a presumption of exposure for veterans who served in certain areas. See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). However, the Veteran did not serve in any areas that would afford him the presumption of exposure to herbicide agents so these provisions are not applicable.


Instead, the Veteran has indicated that he was exposed to Agent Orange while stationed in England. In a January 2009 statement, the Veteran claimed that "the Army had drums of [Agent Orange] stored in the marble mines and [he] was exposed to the leaking barrels on a regular basis while storing" ammunition there.

The Veteran's DD 214 lists his military occupational specialty (MOS) as an ammo storage helper. The Veteran is also competent to report on the circumstances of his service, however, the Board finds his contention that he was exposed to herbicides during service is not credible. 

Following a request for additional information from the RO, the Personnel Information Exchange System (PIES) issued a statement in September 2010 which reported that there were no records which showed that the Veteran had been exposed to herbicides during his service.

Similarly, in an October 2010 email, the VA Compensation and Pension service stated:

We have reviewed two documents of herbicide use and test sites outside Vietnam provided to our office by the Department of Defense (DoD). One document is a list that contains 71 sites within the U.S. and in foreign countries where herbicide/Agent Orange use or testing is acknowledged. The second document, entitled "The History of the US Department of Defense Programs for the Testing, Evaluation, and Storage of Tactical herbicides" (History) was prepared for the Department of Defense by Alvin L. Young, Ph.D. and is dated December 2006. This document references to 32 sites, some of which are duplicate to the sites in the list of 71. Neither document contains names of participants. Also, neither document contains any references to routine base maintenance activities such as range management, brush clearing, weed killing, etc. We have been advised by DoD that such small scale non-tactical herbicide applications have not been complied into a list and records of such activities have not been kept. 

. . .

A review of the DoD documentation does not show any use, testing or storage of tactical herbicides, such as Agent Orange, at any location in Europe (to include England and France) or in Kentucky. The documentation sent to VA from DoD does show a special project conducted at Fort Knox, Kentucky, in 1945 called Operation Sphinx. This project, conducted in part by the Chemical Warfare Service, did not involve herbicides, but involved the use of chemical agents for, among other things, increasing the flammability of vegetation. We note that this was in 1945, over twenty years prior to your veteran-claimant's service in Kentucky. 

In general, tactical herbicides were developed for Vietnam and used there. Some limited testing was done at sites in the U.S. and foreign locations under direction of the Fort Detrick, Maryland, Plant Science Lab, but there was no location in Europe or Kentucky shown as one of these sites. 

The Veteran's statement that he was exposed to Agent Orange while storing ammunition in England is contradicted by the findings of the VBA, based on review of Department of Defense records. These records used by VBA are highly probative as they official records, generated with a specific view towards determining what they reflect. See Federal Rule of Evidence 803; see also Rucker v. Brown, 10 Vet.App. 67 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); Spencer v. West, 13 Vet.App. 376 (2000); Samuels v. West, 11 Vet. App. 433 (1998); Duro v. Derwinski, 2 Vet.App. 530 (1992) (all in general as to the high probative value which may be accorded to government records).

The preponderance of the credible evidence indicates that the Veteran did not come into contact with Agent Orange or other tactical herbicides during his service. His accounts of Agent Orange contact are not credible and are not consistent with service department documentation of record. Caluza, 7 Vet.App. at 511-512.

A presumption of exposure to certain herbicide agents while the Veteran was serving on active duty is not warranted. Since this presumption is not warranted and the Board has found the factual assertions of the Veteran as to his alleged exposure to herbicide agents not credible.

The Board is also obligated to consider the Veteran's claims without regard to the statutory presumptions governing herbicide exposure. See Combee, 34 F.3d at 1043-1044; see also 38 C.F.R. § 3.303(d) (2011).

Upon review, the Veteran's service treatment records are negative for any complaint, treatment, or diagnosis of soft tissue growths, hypertension, a skin rash, or asthma and the Veteran does not appear to contend otherwise. See the August 2008 claim; see also a January 2009 statement. Instead, the Veteran has constantly argued that his disabilities are the result of in-service herbicide exposure. 

During the June 1969 separation examination the Veteran denied having high blood pressure, a skin disease, or asthma. A physical examination did not reveal any such disabilities. At separation, his blood pressure reading was normal at 118/80 (systolic/diastolic). His service treatment records provide no evidence in support of his claim. 

There is also no clinical evidence of hypertension within one year after the Veteran's separation from service. Therefore, the presumption of in-service incurrence is not for application. 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Veteran has not alleged, and the record does not reveal, that he developed hypertension, a skin disorder or asthma until many years after his separation from service. Specifically, the Veteran was diagnosed with a rash on left buttock and elbow in November 2006 and eczema in October 2011. He was not diagnosed with asthma until August 2005.

To the extent the Veteran now contends that he had a skin rash or asthma during service, as a lay person, he is competent to identify the existence of a skin rash and difficulty breathing. See Jandreau, supra. However, as noted above, the Veteran specifically denied having a skin rash or asthma during his separation examination. His statements made at the time of his separation from service weigh heavily against his contrasting statements made in connection with a claim for monetary benefits from the Government. See Curry v. Brown, 7 Vet.App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran); see also Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

In addition, the record does not indicate that the Veteran has soft tissue growths of the knees or around the rib cage. Private X-ray studies of the Veteran's bilateral knees in May 2002 did not reveal any soft tissue growths. In June 2009 he was diagnosed with mild crepitus of the bilateral knees, not soft tissue growths. A December 2010 CT scan of the Veteran's chest did not identify any soft tissue growths on or around the Veteran's rib cage. 

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet.App. 465, 469-70 (1994). The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter. The Veteran is not competent to opine on medical matters such as diagnoses or etiology of medical disorders, and his self-diagnosis of soft tissue growths on the knees and around the rib cage is therefore entitled to no weight of probative value. See Cromley v. Brown, 7 Vet.App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

As the Veteran does not have a diagnosis of a soft tissue growth of the knees and rib cage, and there is no competent and credible evidence of an in-service injury or disease for the claimed soft tissue growths, hypertension, skin disability or asthma, his claims must be denied based on the lack of a current disability and/or the lack of an in-service injury disease or event. 

As the preponderance of the evidence is against the claim for service connection for a disability resulting from Agent Orange exposure, the benefit of the doubt doctrine is not for application in resolution of this aspect of the Veteran's appeal. See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet.App. 49.


Residuals of a broken Jaw

The Veteran is seeking service connection for residuals of a broken jaw. He contends that he broke his jaw during service while having a tooth extracted. As the record indicates that the Veteran did not break his jaw during service, his claim must be denied.

The Veteran's service treatment records document that he had his number 14 tooth extracted during service. The records also indicate the roots of his number 3 and 19 teeth had completely eroded away.  The records do not, however, indicate that his jaw was broken at any time during service. Moreover, the Veteran specifically denied having any a history of broken bones during his June 1968 separation examination. 

The Veteran's claim that he broke his jaw during service is directly contradicted by the contemporaneous evidence of record. The statements made at the time of his separation from service weigh heavily against his contrasting statements made in connection with a claim for monetary benefits from the Government. See Curry and Cartright, both supra. 

As the record indicates that the Veteran did not experience a broken jaw during service, his claim must be denied based on the lack of an injury, disease, or event in service. 

As the preponderance of the evidence is against the claim for service connection for residuals of a broken jaw, the benefit of the doubt doctrine is not for application in resolution of this aspect of the Veteran's appeal. See generally Ortiz & Gilbert, both supra. 


 New and Material Evidence - Right Ankle Disability

The RO denied service connection for a right ankle disability in an August 1974 rating decision. The RO noted that the Veteran's service treatment records were negative for any treatment or complaints of a right ankle sprain. It was also noted that at the time of separation from service, there were no complaints or findings of a right ankle sprain. A July 1974 post-service VA examination documented the Veteran's complaints of occasional right ankle pain and diagnosed him with a right ankle sprain. The Veteran did not submit a notice of disagreement. In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.38 U.S.C. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2011).

The Veteran submitted a petition to reopen his claim for entitlement to service connection for a right ankle sprain in August 2008. In an August 2009 rating decision, the RO declined to reopen the claim, finding that new and material evidence had not been submitted. The Veteran appealed that decision.

The submission of 'new and material' evidence is a jurisdictional prerequisite to the Board's review of an attempt to reopen a claim. Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet.App. 167, 171 (1996); McGinnis v. Brown, 4 Vet.App. 239, 244 (1993). The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim. The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is 'new and material.' Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet.App. 510 (1992). In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet.App. 312 (1999). Furthermore, 'material evidence' could be 'some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision.' Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The evidence of record in August 1974 consisted of the Veteran's service treatment records and a July 1974 VA examination report. 

The evidence associated with the claims file subsequent to the RO's August 1974 decision includes VA and private treatment records, records from the Social Security Administration, and various statements from the Veteran and his friends. 

The claim was previously denied on the bases that the evidence did not show that the Veteran had a right ankle injury or disease during service. Although the Veteran's statements are presumed to be credible for purposes of determining whether there is new and material evidence sufficient to reopen the claim, his statements provide no 'new' assertions. The medical evidence added to the claims file since August 1974 is 'new' because it was not previously of record; however, it does not contain any evidence which relates to 'unestablished facts necessary to substantiate the claim.'

Neither the VA or private treatment records nor the records from the Social Security Administration or the lay statements from the Veteran's friends suggest that he incurred a right ankle injury during service. To the extent that any of the newly-obtained medical records indicate treatment for a right ankle disability, they are not material. Morton v. Principi, 3 Vet. App. 508, 509 (1992). Therefore, the additional evidence received since the RO's August 1974 decision does not relate to the unestablished facts necessary to substantiate the claim.

Accordingly, the Board finds that the claim for service connection for a right ankle disability is not reopened.


New and Material Evidence  - Duodenal Ulcer

In August 1974, the RO denied the Veteran's claims for service connection for a duodenal ulcer on the basis that there was no evidence of an ulcer during service. The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal. Therefore, that decision is final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2011).

In denying the Veteran's claim, the RO noted that although he was treated for acute gastroenteritis during service, there were no other complaints or findings during service and his separation examination was negative for a duodenal ulcer. 

The RO reopened the Veteran's claim and denied it on the merits in February 2012. Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992). Accordingly, the Board must initially determine whether there is new and material evidence to reopen the duodenal ulcer claim before proceeding to readjudicate the underlying merits of the claims. If the Board finds that no new and material evidence has been offered, that is where the analysis must end.

At the time of the August 1974 denial, the record consisted of the Veteran's service treatment records and a July 1974 VA examination report. Records associated with the Veteran's claims folder following this decision include private and VA medical records, records from the Social Security Administration, and various lay statements from the Veteran and his friends.

New and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the previous, final August 1974 rating decision for the duodenal ulcer claim. The Veteran indicated in his August 2008 claim that he experienced a duodenal ulcer while serving in England. The Veteran has also submitted private treatment records from 1979 to 1981 that show ongoing treatment for gastrointestinal problems and a diagnosis of a duodenal ulcer. 

This evidence raises a reasonable possibility of substantiating the claim as it suggests a continuity of symptomatology that was not present when the claim was previously denied. Specifically, the new evidence tends to suggest that the Veteran's experienced continuing gastrointestinal symptoms following his in-service diagnosis of gastroenteritis. Reopening of the Veteran's the claim for service connection for a duodenal ulcer based on the receipt of new and material evidence is therefore warranted. Id.





ORDER

Service connection for a disability associated with herbicide exposure is denied.

Service connection for soft tissue growths of the knees and around the rib cage is denied. 

Service connection for hypertension is denied. 

Service connection for a skin disability is denied. 

Service connection for asthma is denied. 

New and material evidence not having been received, the Veteran's claim for service connection for a right ankle disability is not reopened.

As new and material evidence has been received, the claim for service connection for a duodenal ulcer is reopened. To this extent, the appeal is granted.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board has determined that the remaining issues must be remanded for further evidentiary development.  

Duodenal Ulcer

The reopened claim for service connection for a duodenal ulcer is remanded for a VA examination and opinion as to whether the current disability is related to service, and to obtain any additional relevant medical treatment records.

Because there is 'an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service,' but there is 'insufficient competent medical evidence on file for the Secretary to make a decision on the claim,' a VA examination and opinion as to whether the Veteran's duodenal ulcer began during service or is related to some incident of service is required for adjudicating the claim. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i). Specifically, as described above, there is an indication by documentary evidence and lay statements that the Veteran's ulcer may be began during service and continued thereafter. The requirement under the VCAA for warranting a VA examination, that the evidence 'indicates' that the veteran's disability 'may' be associated with the veteran's service, is a low threshold. See McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006).


 Degenerative Disc Disease of the Lumbar Spine

In a March 2012 statement, the Veteran reported that he has been receiving ongoing treatment for his service-connected lumbar spine disability at the VA Medical Center in Mountain Home, Tennessee. He also reported that a back brace has been issued and that he currently wears a TENS unit. 

A new VA examination is required to ascertain any material change in the Veteran's back disorder. See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95. The VA treatment records identified by the Veteran must also be obtained.


 Bilateral Knee Disabilities

The Veteran originally claimed that he has bilateral knee disabilities as a result of his non service-connected right ankle sprain. See the August 2008 claim. While the RO has consistently adjudicated the Veteran's claim under this theory of entitlement, in October 2008, the Veteran alleged that his bilateral knee disabilities were the result of his service-connected degenerative disc disease of the lumbosacral spine. 

The Veteran has been diagnosed with osteoarthritic changes in his right and left knees. See May 2002 private X-ray studies. Further, the Veteran was granted service connection for a spine disability in an August 1974 rating decision. As a result, there is an indication that his current disabilities may be associated with his service-connected spine disability. However, the record is insufficient for the Board to render an informed decision with regard to these issues and an examination is warranted. McLendon, supra; see also Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d).


 Sinus Disability

The Veteran's entrance examination revealed that he had a history of sinusitis prior to his entrance into service. His enlistment physical, however, noted no such disability. 

In his August 2008 claim, the Veteran reported that he has a sinus disability as a result of a broken jaw during service. As noted above, however, the record does not indicate that the Veteran broke his jaw during service. Instead, the record indicates that he had his # 14 tooth extracted in September 1967 which resulted in exposure of the Veteran's sinuses. 

Consequently, this case contains certain questions which cannot be answered by the Board. See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

These questions concern whether the Veteran had a preexisting sinus disability that was aggravated during service or whether his diagnosed sinus disability is the result of his in-service tooth extraction. See Charles v. Principi, 16 Vet.App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).


 Sleep disorder

The record indicates that the Veteran has been diagnosed with insomnia and an alcohol induced sleep disorder. See VA treatment records dated January 2011 and July 2011, respectively. 

The Veteran's service treatment records are negative for any complaints or treatment for a sleep disorder. However, the Veteran, as a layperson, is competent to report on symptoms such as difficulty sleeping. See Jandreau, supra. 

Under these circumstances, a VA examination is necessary in order to determine whether the Veteran's diagnosed sleep disorders are due to his military service. See Charles, supra; see also 38 C.F.R. § 3.159(c)(4) (2011). 


 Total Rating Based on Individual Unemployability (TDIU)

Finally, the Veteran's TDIU claim is inextricably intertwined with the issues being remanded for further development, as the resolution of these claims might have bearing upon the claim for TDIU. 

The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim. 

Accordingly, the case is REMANDED to the RO for the following action:

1. Issue a VCAA notice letter for the issue of entitlement to a TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159, Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), and any other applicable legal precedent. The Veteran must be apprised of what the evidence must show to support a claim for a TDIU, and the division of responsibility between him and VA in obtaining such evidence. The Veteran must also be provided an explanation as to the type of evidence that is needed to establish both a disability rating and an effective date, per Dingess.

2. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for his duodenal ulcer, lumbosacral spine, bilateral knees, and sinus disability and sleep disorder from October 2011 to the present. The Board is particularly interested in the Veteran's treatment records from the VAMC in Mountain Home, Tennessee. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant records that have not been previously received from each health care provider the Veteran identifies.

(b) The records sought must include all potentially relevant records of VA treatment from October 2011 forward.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

3. Once all available medical records have been received, arrange for a VA examination with an appropriately-qualified clinician. 

(a) The purpose of the examination is to determine whether the Veteran has a gastrointestinal disorder to include a duodenal ulcer, due to a disease or injury incurred or aggravated during active duty. 

(b) The following considerations will govern the examination: 

(i) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. 

(ii) If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

(iii) The clinician will specifically opine whether the Veteran has a gastrointestinal disability due to disease or injury that had its onset or was chronically worsened beyond natural progression during the Veteran's military service. 

(iv) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(v) The examiner should be advised that the mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

4. The RO shall schedule the Veteran for a VA examination by a clinician with appropriate expertise in order to determine the current severity of the Veteran's degenerative disc disease of the lumbosacral spine.

(a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand. 

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The examiner must report the complete range of motion for the thoracolumbar spine. In providing this objective information, the examiner must indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use. All limitation of function must be identified. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

(d) The examiner must describe all present neurological manifestations of the Veteran's low back disorder, including but not limited to whether there are confirmed signs of sciatica involving the lower extremities. The clinician must further clarify whether a diagnosis of intervertebral disc syndrome (IVDS) applies, and if so indicate the frequency and severity of any IVDS exacerbations and/or incapacitating episodes.

(e) The examiner must provide findings as to whether there is muscle spasm in the area of the thoracolumbar spine.

(f) The examiner must provide findings as to whether there is guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(g) The examiner must provide findings as to the impact of the Veteran's disability of the thoracolumbar spine on his social and occupational functioning and his ordinary activities of daily living.

(h) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

(i) The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

(j) The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

5. After the above development has been conducted, the RO will afford the Veteran a VA joints examination to determine (1) whether the Veteran has a bilateral knee disability as a result of any in-service injury, and (2) whether the Veteran has a bilateral knee disability that was caused or aggravated by his service-connected lumbosacral spine disability. 

a. The claims folder and a copy of this remand will be provided to the examiner for review in conjunction with the examination. The examiner must acknowledge receipt and review of these materials in any report generated by the examination.

b. The examiner will be advised:

THE EXAMINER MUST ASCERTAIN IF THE VETERAN HAS A BILATERAL KNEE DISABILITY THAT WAS CAUSED BY ANY INCIDENT OF ACTIVE MILITARY SERIVCE OR HAD ITS ONSET DURING SERVICE (The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.)

THE EXAMINER MUST ALSO OPINE AS TO WHETHER THE VETERAN HAS A BILATERAL KNEE DISABILITY THAT WAS CAUSED BY THE SERVICE-CONNECTED DEGENERATIVE DISC DISEASE OF THE LUMBOSACRAL SPINE. (e.g., by altered gait, displaced musculature or joints, etc.); and

THE EXAMINER MUST ALSO OPINE ON WHETHER THE VETERAN'S BILATERAL KNEE DISABILITY WAS AGGRAVATED BY (i.e., permanently worsened) THE SERVICE-CONNECTED DEGENERATIVE DISC DISEASE OF THE LUMBOSACRAL SPINE. 

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

c. The examiner must take a complete history from the Veteran as to the nature and extent of his bilateral knee disability.

d. The examiner must provide objective findings in the examination report, including range of motion measurements.

6. The RO will schedule the Veteran for an examination with an appropriate clinician to evaluate his claimed sinus disability. The purpose of the examination is to determine whether the Veteran has a sinus disability that preexisted his military service and was aggravated thereby, or had its onset or was aggravated during active service, or is otherwise related to any incident of service. The following considerations will govern the opinion: 

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

b) The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran has a sinus disability as a result of any in-service incident or whether he had a sinus disability that pre-existed service and were aggravated by service. The question of the current severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following:

i) The Veteran's July 1965 entrance examination.

ii) STRs for his tooth extraction with sinus exposure.

iii) the post-service treatment records which diagnose the Veteran with sinusitis.

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e) The examiner must provide an opinion as to whether the Veteran's sinusitis (1) began during active service or (2) existed prior to service and was aggravated by service. The examiner is advised that the evidentiary standard whether a condition existed prior to service is 'clear and unmistakable,' which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be 'undebatable.'

After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to each of the following questions:

(i) On the basis of the clinical record, can it be concluded as medically undebatable that the Veteran's sinusitis prexisted his entry into active military service?

(ii) If it is found as medically undebatable that sinusitis did clearly preexist service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

(iii) If sinusitis is not found to have so preexisted service, did it have their onset during active military service? Specifically comment on whether the Veteran's in-service dental treatment caused his sinusitis.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.

7. Then, the RO shall arrange for a VA examination with an appropriate clinician. 

(a) The purpose of the examination is to determine whether the Veteran has sleep disorder due to a disease or injury incurred or aggravated during active duty. 

(b) The following considerations will govern the examination: 

(i) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. 

(ii) If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

(iii) The clinician will specifically opine whether the Veteran has a sleep disability due to disease or injury that had its onset or was chronically worsened beyond natural progression during the Veteran's military service. 

(iv) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(v) The examiner should be advised that the Veteran is competent to report having difficulty sleeping during service. 

(vi) the examiner should be advised that the mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

8. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

9. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the remaining issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


